Filed 10/15/21 P. v. Stutts CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                   2d Crim. No. B304557
                                                            (Super. Ct. No. 19CR10690)
      Plaintiff and Respondent,                               (Santa Barbara County)

 v.

 CODY ROSS STUTTS,

      Defendant and Appellant.



             In November 2019, Cody Ross Stutts ran a stop sign
and failed to pull over when a sheriff’s deputy activated his
overhead lights. Stutts speeded up, ran a second stop sign, and
turned right, driving onto the curb. He accelerated to 60 to 70
miles per hour (mph) on a street with a speed limit of 40 mph.
He passed a vehicle by crossing the double yellow lines into
oncoming traffic.
             After the deputy activated his siren, Stutts turned
left against a red light onto Highway 135. He drove at 85 mph in
a posted 65 mph zone. He yielded to the deputy 1.6 miles after
the pursuit began.
              After the jury was sworn but before opening
statements, the bailiff gave the court a note that Juror No. 3 had
concerns about being a juror. After the court and counsel
questioned the juror about her ability to understand English, the
court declined to discharge her.
              The jury convicted Stutts of evading an officer by
driving in the direction opposite traffic (count 1, Veh. Code,
§ 2800.4) and evading an officer with willful or wanton disregard
for the safety of persons or property (count 2, Veh. Code, § 2800.2,
subd. (a)).1
              Stutts waived jury trial on the allegation he had
suffered a prior “strike” conviction of driving under the influence
of alcohol with infliction of great bodily injury (Veh. Code,
§ 23153, subd. (a), Pen. Code, § 12022.7, subd. (a)). Following a
court trial, the trial court found the “strike” allegation to be true
(Pen. Code, §§ 667, subds. (d)(1) & (e)(1), 1170.12, subds. (b)(1) &
(c)(1), 1192.7, subd. (c)(8)).
              The court sentenced Stutts to state prison for the
upper term of three years for count 1, and doubled it based on the
“strike” for a total of six years. The court stayed the sentence for
count 2 pursuant to Penal Code section 654 and ordered the
90-day jail sentence for count 3 to run concurrently.
              We appointed counsel to represent Stutts in this
appeal. After examining the record, counsel filed an opening
brief that raises no arguable issues. We advised Stutts that he


      1 Stutts was also convicted of a misdemeanor violation of
driving on a suspended license (count 3, Veh. Code, § 14601.2,
subd. (a)) based on a guilty plea he entered before the jury was
selected.




                                 2
had 30 days to personally submit any contentions or issues he
wished us to consider.
             Stutts filed two supplemental briefs in which he
contends: (1) a high term sentence cannot be doubled; (2) his
strikes were stricken; (3) he is entitled to conduct credits of
one-half rather than one-third; (4) jurors had conflicts of interest,
including a juror who said she knew Stutts and his family and
another juror who was nervous and passed notes to the bailiff
and others; and (5) his appellate counsel is not providing
adequate representation. He also requests that (6) he be heard in
another court or venue, and (7) he be permitted to file an
additional appeal so that he can be resentenced and “get pulled
back to county.”
             These contentions lack merit:
             (1) The “two strikes” law authorizes doubling the
high term for the principal term imposed for count 1. (Pen. Code,
§§ 667, subd. (e)(1), 1170.12, subd. (c)(1).) The limitation of
doubling one-third of the middle term applies only to a
consecutive subordinate term; it does not apply here because the
trial court did not impose a consecutive subordinate term.
(People v. Nguyen (1999) 21 Cal.4th 197.)
             (2) The court found the prior “strike” to be true and
the record does not show that it was stricken.
             (3) Based on the prior “strike,” prison credits are
limited by statute to 20 percent. (Pen. Code, §§ 667, subd. (c)(5),
1170.12, subd. (a)(5).) The record does not contain information as
to whether Stutts is entitled to receive, or has received,
additional credits pursuant to Department of Corrections and
Rehabilitation regulations, and does not show that he has
exhausted his administrative remedies with the department.




                                 3
(People v. Hawley (1980) 100 Cal.App.3d 941, 946.)
             (4) The record does not show prejudicial juror
misconduct or that the trial court abused its discretion in
declining to discharge a juror. (People v. Collins (2010) 49
Cal.4th 175, 242; People v. Hart (1999) 20 Cal.4th 546, 596.)
             (5) Stutts’s bare claim that he is not receiving
adequate representation is not supported by the record. (People
v. Cunningham (2001) 25 Cal.4th 926, 1003; In re Spears (1984)
157 Cal.App.3d 1203, 1210-1211.)
             (6) This appeal is properly before this court. (Pen.
Code, § 1235, subd. (b); Gov. Code, § 69100, subd. (b); Ct. App.,
Second Dist., Internal Operating Practices and Proc.,
Organization of the District.) Stutts has not provided a basis to
transfer the appeal to another court.
             (7) There is no legal basis for Stutts to file multiple
appeals from the same judgment. (People v. Superior Court
(Gregory) (2005) 129 Cal.App.4th 324, 330.) Because Stutts had a
prior serious and violent felony conviction, probation is prohibited
and his sentence must be served in state prison. (Pen. Code,
§§ 667, subd. (c)(2) & (4), 1170, subd. (h)(3), 1170.12, subd. (a)(2)
& (4).)




                                 4
             We have reviewed the entire record and are satisfied
that Stutts’s attorney has fully complied with her responsibilities
and that no arguable issue exists. (People v. Wende (1979) 25
Cal.3d 436, 441; People v. Kelly (2006) 40 Cal.4th 106, 126.)
             The judgment is affirmed.
             NOT TO BE PUBLISHED.




                                     TANGEMAN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                                 5
                    James K. Voysey, Judge

            Superior Court County of Santa Barbara

                ______________________________


             Miriam R. Arichea, under appointment by the Court
of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.